Citation Nr: 0334789	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99-24 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disk disease at C5-6 with traumatic 
arthritis, left ulnar radiculopathy and left shoulder 
impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1978 to 
September 1982, and from December 1982 to July 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied a rating in 
excess of 20 percent for degenerative disk disease at C5-6 
with traumatic arthritis, left ulnar radiculopathy and left 
shoulder impairment.


REMAND

The veteran contends that her service-connected cervical 
spine disability warrants a rating in excess of 20 percent.

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002) have not been satisfied with respect to 
the issue on appeal.  The Board notes that the VCAA 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).

The Board finds that a VA examination is needed to assess the 
veteran's neurological symptoms.  At the VA examination in 
May 1999, the veteran complained of pain that goes down both 
right and left shoulders to her elbows and then to her hands.  
She described the pain as worse on the right side than on the 
left.  She reported experiencing a tingling sensation and 
decreased grip strength.  In an August 1999 initial 
evaluation report from Bothwell Regional Health Center, the 
veteran described her pain as a constant stiffness from her 
neck into her upper back that becomes sharp at times.  She 
complained of awakening at night with loss of feeling in 
bilateral hands.  The physical therapist diagnosed 
degenerative disk disease with possible C5 radiculopathy on 
the right.  Thus, the Board finds that a VA neurological 
examination is necessary to make a decision on this claim.

The Board notes that while this appeal was pending, the 
applicable rating criteria for cervical spine disabilities 
were amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  Review of the record reveals 
that the veteran has not yet been notified of the revised 
rating criteria for cervical spine disabilities.  The Board 
finds that the RO should notify the veteran of these revised 
regulations.  

The Board also notes that a January 1998 request for records 
which was sent to the RO by the Social Security 
Administration indicates that the veteran applied for 
disability compensation.  Pursuant to the VCAA, the RO should 
obtain any medical records or other documentary evidence that 
the Social Security Administration used to determine the 
veteran's benefits, as well as a copy of the decision itself.

Pertinent medical records were received in August 2003 and 
have not been considered by the RO.

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should contact the Social 
Security Administration and obtain any 
medical records or other documentary 
evidence that were used by that agency 
in deciding the veteran's 1998 claim 
for Social Security disability 
benefits, as well as a copy of the 
decision itself. 

3.	The veteran should be afforded a VA 
spine examination to determine the 
nature, extent, and severity of her 
service-connected cervical spine 
disability.  The veteran's VA claims 
folder, including all information 
received pursuant to the above 
request, must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
indicate whether the veteran 
experiences incapacitating episodes 
(periods of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a 
physician), muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The examiner 
should indicate if there are any 
associated objective neurological 
abnormalities due to the degenerative 
disk disease at C5-6 with traumatic 
arthritis, left ulnar radiculopathy 
and left shoulder impairment.  

4.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to a disability rating in excess of 20 
percent for degenerative disk disease 
at C5-6 with traumatic arthritis, left 
ulnar radiculopathy and left shoulder 
impairment.  The RO should evaluate 
the claim under both the old and the 
current VA regulations for rating 
spine disabilities.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of 
the case should be furnished to the 
veteran and her representative.  They 
should be afforded an opportunity to 
respond to the supplemental statement 
of the case before the claims folder 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



